Law Offices Stradley, Ronon, Stevens & Young, LLP 1250 Connecticut Ave. NW, Suite 500 Washington, DC 20036 (202) 822-9611 1933 Act Rule 497(j) 1933 Act File No. 033-72416 1940 Act File No. 811-08200 Direct Dial: (202) 419-8417 March 23, 2011 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: Bridgeway Funds, Inc. SEC File Nos. 033-72416 and 811-08200 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment Nos. 36/36 to the Registration Statement of Bridgeway Funds, Inc., which was filed with the Securities and Exchange Commission electronically on March 18, 2011. Please direct any questions or comments relating to this certification to my attention at (202) 419-8417. Very truly yours, /s/ Prufesh R. Modhera Prufesh R. Modhera
